The question presented do this court for determination is not as to whether the 1947 statute prohibiting secondary picketing is a good or a bad law. The only question presented by the record in the case at bar is this: Is the 1947 statute (prohibiting secondary picketing) unconstitutional? Its constitutionality is attacked upon the ground it does not define what act, or acts, will constitute a violation of the statute, so that a person would know before he does the act, that if he does, he thereby commits a crime.
The rule by which the constitutionality of criminal statutes must be tested is universally held to be that "An act of the Legislature creating a statutory offense should define the acts necessary to constitute such offense with such certainty that a person may determine whether or not he has violated the law at the time he does the act, which is charged to be a violation thereof." State v. Burns, 53 Idaho 418, 426, 23 P.2d 731, 734, adhered to, approved and followed by this court in the recent case of State v. Mead, 61 Idaho 449, 455, 102 P.2d 915.
The majority concedes the secondary picketing statute as enacted, and standing alone, when tested by the above quoted rule, is unconstitutional, but it argues that by the application of a certain rule of construction of statutes (familiar to lawyers and jurists), all statutes relating to the same general subject matter — briefly called statutes in pari materia, may be read and considered together as though they were actually one and the same statute. And then the majority cite and follow with approval certain cases holding both civil and criminal statutes may be so read and considered together, and furthermore, and in effect, that the provisions of the codes *Page 253 
of this state, now numbering some ten volumes may, under the "pari materia rule", be considered together, "in other words, that the entire body of the law should be regarded as a single statutory provision, and therefore within the rule that all parts of a statute should be construed together."
It is my view the courts so holding, and the majority in approving and following the decisions of such courts, have gone too far. Some attention should be given to well known and universally accepted facts, to-wit, that laymen are not trained and, therefore, ought not to be required, to search through the codes and also to analyze decisions, no matter how numerous, for the purpose of ascertaining whether some civil statute buried somewhere in one of the codes could be held to be in pari materia with some criminal statute, for example, the statute prohibiting secondary picketing. In other words, it seems to me a reasonable limit ought to be set to the application of the "pari materia" rule.
Surely, the defendants in the case at bar could not be expected, and furthermore, ought not to be required, to make the same investigation and the same analyses of the decisions, the author of the majority opinion made. Be that as it may, from now on laymen must be lawyers and able ones, too, or suffer the consequences.
For the reasons above stated I can not agree with the majority.